Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Richard Shoop on 03/17/2022 and agreed to accept the changes. 

The following amendments applied to the claims filed on 02/23/2022:
Claim 1, 
In line 8 after “face;” insert ---adding at least one or more restorative tooth structure to the digital representation of the patient's smile, and modifying at least one of the color, contour and/or relative tooth size of the one or more restorative tooth structure---
In line 10, replace “at least one” with ---the at least one---
Claim 13, line 8 after “structure” insert --- and modifying at least one of the color, contour and/or relative tooth size of the restorative tooth structure---
Claim 22-24: cancelled. 

Reasons for Allowance
Claims 1-22 are allowed. The art of record does not teach or render obvious a computing device readable medium having executable instructions which is configured to be executed by a processor to cause a computing device to perform a method including steps of adding at least one or more restorative tooth structure to the digital representation of the patient's smile, and modifying at least one of the color, contour and/or relative tooth size of the one or more restorative tooth structure, creating a dental treatment plan wherein a final condition includes one or more teeth having the at least one restorative tooth structure provided therewith, wherein the treatment plan includes a plurality of stages moving of one or more teeth and at least one stage including removal of tooth mass for placement of the at least one restorative tooth structure and in combination with limitations set forth in the claim(s). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  


/YOGESH P PATEL/Primary Examiner, Art Unit 3772